DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 6 are pending. Claim 1 has been amended. The prior art rejections are revised in view of the amendment. The previous rejections under 35 USC 112a and 35 USC 103 are withdrawn in view of the amendment. Applicant’s amendment to the specification is ok to enter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi (US 2007/0020413) in view of Avient (Thermoplastic Elastomer FAQs, see attached screenshot of Google showing that the reference has been available since May 6, 2007, available at https://www.avient.com/products/thermoplastic-elastomers/tpe-knowledge-center/tpe-faqs).
Regarding claim 1, Moriuchi teaches a method for producing a cross-linked body (producing a product that can be hot-melted, [0013]) comprising the steps of: providing a thermoplastic fluororesin composition (embodiments of VDF-HFP, [0033] [0067] [0069]); molding the thermoplastic fluororesin composition ([0024]); and after molding the thermoplastic fluororesin composition (the following step, [0024-25]), cross-linking the thermoplastic fluororesin composition by an ionizing radiation ([0025]), wherein the thermoplastic fluororesin composition comprises: a thermoplastic fluororesin (A) (Embodiments of VDF-HFP without other fluorine components present, [0033] [0067]) having a Shore D hardness of less than or equal to 50, the Shore D hardness being measured at 23°C in accordance with ASTM D2240 (To the extent the Shore D is not specified, as disclosed by Applicant, there are VDF-HFP thermoplastic fluororesin compositions with Shore D within the recited range, entailing at least an overlap in range. Hardness is a property selected for various uses of thermoplastic elastomers, it would have been obvious to optimize compositions for uses where a shore D less than 50 would be advantageous; see Avient, “The relative softness or hardness of a material is often one of the first criteria considered when choosing a thermoplastic elastomer. Hardness is also related to other important design properties, such as tensile and flexural modulus.” See MPEP 2144.05(II)); wherein the thermoplastic fluororesin (A) is a vinylidene fluoridehexafluoropropylene copolymer (Embodiments of VDF-HFP without other fluorine components present, [0033] [0067]); when the thermoplastic fluororesin composition contains two or more of thermoplastic fluororesins (A), all the thermoplastic fluororesins (A) have the Shore D hardness of less than or equal to 50 (in these embodiments, a single HFP-VDF copolymer and so the condition is not meant, [0033] [0067]) and a cross-linked structure forming agent (B) that is a polyfunctional unsaturated compound (b-1) (TAIC, [0069]) that is capable of forming a cross-linked structure through a reaction with the thermoplastic fluororesin (A) ([0025]), and a cross-linkable rubber component (C) that comprises a fluorine rubber ([0032-35]), the thermoplastic fluororesin composition not substantially containing a peroxide compound when containing the polyfunctional unsaturated compound (b-1) (no peroxide is disclosed as present, [0069]), not substantially containing an acid acceptor when containing the polyamine compound (b-2) (not applicable because no divalent metal oxide or other acid acceptor is disclosed for this embodiment), and not substantially containing at least one of the acid acceptor and an onium compound when containing the polyhydroxy compound (b-3) (not applicable because no polyhydroxy compound is disclosed for this embodiment), the method for producing a cross-linked body further comprising the step of molding the thermoplastic fluororesin composition between the step of providing the thermoplastic fluororesin composition and the step of cross-linking the thermoplastic fluororesin 25composition (extruding then irradiating to cross-link, [0024-25]), the fluorine rubber is selected from the group consisting of a tetrafluoroethylene (TFE)-propylene (Pr) polymer; a vinylidene fluoride (VDF)- tetrafluoroethylene (TFE)-perfluoromethyl vinyl ether (PMVE) polymer; and a combination thereof ([0034]), wherein the cross-linkable rubber component (C) further comprises at least one perfluoroelastomer (rubbers with perfluoromethyl vinyl ether (PFMVE), [0034]), wherein a content of the cross-linkable rubber component (C) is less than or equal to 100 parts by weight per 100 parts by weight of the thermoplastic fluororesin (A) (90:10 fluororesin to flurorubber ratio and an overlapping range 5:95 to 95:5, [0035]).
Regarding claim 6, Moriuchi teaches wherein the molding step does not substantially promote cross-linking of the thermoplastic fluororesin composition (Per page 17 of Applicant’s disclosure, this limitation is met by not including a reagent, no peroxide is disclosed as present in embodiments with TAIC, [0069]).
Response to Arguments
Applicant’s arguments, filed November 16, 2022, with respect to 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 1 and 6 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moriuchi (US 2010/0320650; US 8,696,974) teaches subject matter similar to Moriuchi (US 2007/0020413) which is cited above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A variety of references teach thermoplastic compositions containing VDF-HFP, TAIC, and no peroxy compounds that could be modified in view of Avient (Thermoplastic Elastomer FAQs) as applied to Moriuchi (US 2007/0020413) above. These references include:
Kanbara ‘983 (US 2018/0050983), Kanbara ‘450 (US 2018/0057450), and Kanbara ‘995 (US 2015/0251995).
For ease in presentation, each of the references is presented in a table with each of five citations.
Reference
Citation 1
VDF-HFP
Citation 2
TAIC
Citation 3 Crosslinked
Citation 4
Fluorine rubber
Citation 5 Further rubber
Kanbara ‘983 2018/0050983
[0532]
[0603]
Crosslinking, [0010]
[0528] VDF-Pr-TFE
[0482] EPDM, NBR
Kanbara ‘450 2018/0057450
[0427]
[0487]
Crosslinked by end of second vulcanization, [0471]
[0423] VDF-Pr-TFE
[0377] EPDM, NBR
Kanbara ‘995 2015/0251995
[0368]
[0420]
Suitably cross-linked, [0395]
[0364] VDF-Pr-TFE
[0340] EPDM, NBR


As modified, the references teach embodiments with at least overlapping ranges.
Kanbara (US 2020/0140377; US 10,562,846) teaches subject matter similar to Kanbara ‘983 (US 2018/0050983) which is cited above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/LEITH S SHAFI/             Primary Examiner, Art Unit 1744